Exhibit STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 8, 2009, is made by and between Golden Key International, Inc., a Delaware corporation (“Seller”), and the individual listed under the heading “Buyer” on the signature page hereto(the “Buyer”). RECITALS A.Seller owns all of the issued and outstanding shares of common stock (the “Shares”) of Deep Rooted, Inc., a Delaware corporation (the “Company”), which Shares constitute, as of the date hereof, all of the issued and outstanding capital stock of the Company. B.Buyer holds 9,760,000 shares of common stock, $0.0001 par value per share, of Seller (the “Purchase Price Shares”), and Buyer have agreed to transfer such shares back to Seller for cancellation (the “Repurchase”). C.In connection with the Repurchase, Buyer wish to acquire from Seller, and Seller wishes to transfer to Buyer, the Shares, upon the terms and subject to the conditions set forth herein. Accordingly, the parties hereto agree as follows: 1.Purchase and Sale of Stock. (a)Purchased Shares.
